[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10826                ELEVENTH CIRCUIT
                                   Non-Argument Calendar           NOVEMBER 15, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 1:08-cr-00276-CB-C-5

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus

HAYES JONES, JR.,
a.k.a. Pete,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Alabama
                                 ________________________

                                     (November 15, 2010)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Elsie Mae Miller, appointed counsel for Hayes Jones, Jr., filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Jones’s conviction and sentence are AFFIRMED.




                                          2